Exhibit 10.7

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of October 22,
2019 (the “Execution Date”) with an effective date of November 4, 2019 or such
other employment commencement date as may be mutually agreed upon by the Company
and the Executive (the “Effective Date“), by and between Assembly Biosciences,
Inc., a Delaware corporation with principal executive offices at 11711 N.
Meridian Street, Suite 310, Carmel, IN 46032 (the “Company”), and Luisa M.
Stamm, M.D., Ph.D. (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as the Chief Medical
Officer as of the Effective Date, and the Executive desires to accept employment
by the Company as of the Effective Date; and

WHEREAS, the parties desire to enter into this Agreement, setting forth the
terms and conditions of the Executive’s employment with the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1.Employment.

(a)Services.  The Executive will be employed by the Company initially as its
Chief Medical Officer, reporting to the Company’s Chief Executive Officer, and
shall perform such duties as are consistent with a position as chief medical
officer (the “Services”).  The Executive agrees to perform such Services
faithfully, to devote Executive’s full working time, attention and energies to
the business of the Company and, while Executive remains employed and subject to
the terms of this Agreement, not to engage in any other business activity that
is in conflict with Executive’s duties and obligations to the Company.

(b)Acceptance.  The Executive hereby accepts such employment and agrees to
render the Services.      

2.Term.  The Executive's employment under this Agreement shall commence as of
the Effective Date and shall continue on an “at-will” basis until terminated
pursuant to Section 7 of this Agreement (the “Term”).  

3.Best Efforts. The Executive shall devote Executive’s full business time,
attention and energies to the business and affairs of the Company and shall use
Executive’s reasonable best efforts to advance the best interests of the Company
and during the Term shall not be actively engaged in any other business
activity, whether or not such business activity is pursued for gain, profit or
other pecuniary advantage, that will interfere with the performance by the
Executive of Executive’s duties hereunder or the Executive’s availability to
perform such duties or that will adversely affect, or negatively reflect upon,
the Company.

 

--------------------------------------------------------------------------------

 

4.Compensation.  During the Term, as full compensation for the performance by
the Executive of her duties under this Agreement, the Company shall pay the
Executive as follows:

(a)Base Salary.  The Company shall pay the Executive an initial base salary at
the annualized rate of four hundred twenty-five thousand dollars
($425,000).  The base salary in effect at any given time is referred to herein
as the “Base Salary.”  Payment shall be made in accordance with the Company’s
normal payroll practices, as they may be changed from time to time.  The Base
Salary will be reviewed by the Chief Executive Officer and the Board of
Directors (the “Board”), or a committee thereof, no less frequently than
annually.

(b)Annual Performance Bonus.  At the sole discretion of the Board (or a
committee thereof), the Executive shall be eligible to receive an annual
performance-based bonus during the Term (the “Annual Performance Bonus”)
targeted at forty percent (40%) of Executive’s then current Base Salary based on
the attainment by the Executive of performance objectives as established
annually by the Chief Executive Officer.  Executive shall not be eligible for
any Annual Performance Bonus with respect to the 2019 fiscal year.  The Annual
Performance Bonus shall be payable in a single lump-sum as determined by the
Board (or a committee thereof) in its sole discretion. Except as otherwise
provided in this Agreement, to earn any particular Annual Performance Bonus, the
Executive must, in addition to satisfying the performance objectives, remain
employed on the date the Annual Performance Bonus is paid; provided, further,
that the Annual Performance Bonus will be paid no later than seventy-five (75)
days after the end of the period to which the Annual Performance Bonus pertains.

(c)Sign-on Bonus.  The Company will pay the Executive a sign-on bonus in the
gross amount of $100,000 (the “Sign-on Bonus”).  The Sign-on Bonus will be
payable to the Executive in a cash lump sum within 30 days following the
Effective Date.  If, prior to the one year anniversary of the Effective Date,
the Executive terminates employment with the Company other than for Good Reason
(as defined in Section 7(d)) or death or Disability (as defined in Section 7(b))
or the Company terminates the Executive for Cause (as defined in Section 7(a)),
then the Executive will promptly repay to the Company 100% of the net amount of
the Sign-on Bonus. If the Executive is obligated under this Section 4(c) to
repay to the Company the Sign-on Bonus, then the Company may, in its discretion
and as permitted under applicable law, off-set all or part of the Executive’s
obligation under this Section 4(c) against amounts otherwise due to the
Executive from the Company.

(d)Withholding.  Amounts payable to the Executive under this Agreement,
including Section 4 and Section 8, shall be net of all applicable federal, state
and local taxes, social security and such other amounts as the Company may be
required by law to withhold from such amounts.

2

--------------------------------------------------------------------------------

 

(e)Equity.  As a material inducement to accept the Company’s offer of
employment, the Company will recommend to the Board (or a committee thereof)
that the Executive be granted, subject to the Executive’s acceptance of this
Agreement and commencement of employment, (i) an option to purchase 165,000
shares of common stock of the Company (the “New Hire Stock Option”) and (ii) a
restricted stock unit award for 12,000 shares of common stock of the Company
with time-based vesting (the “New Hire RSUs” and together with the New Hire
Stock Option, the “New Hire Equity Awards”).  The New Hire Equity Awards will
have the following terms:

(i)As an inducement that is material to the Executive’s employment with the
Company, the New Hire Stock Option will be granted to the Executive under the
Company’s 2017 Inducement Award Plan (the “Inducement Plan”) pursuant to the
inducement grant exception under Nasdaq Rule 5635(c)(4).  Subject to the
Executive’s continued employment and the terms of the Company’s Inducement Plan
and the applicable non-qualified stock option agreement entered into by the
Executive and the Company pursuant to the Inducement Plan, the New Hire Stock
Option will have a term of ten years and the shares underlying the New Hire
Stock Option shall vest in installments over four years with the first
installment (representing approximately 25% of the shares) vesting on the first
anniversary of the grant date and the balance vesting over the next three years
thereafter in approximately equal monthly installments. The New Hire Stock
Option will have an exercise price equal to the closing price of a common share
of the Company on the Nasdaq Global Select Market on the grant date. The New
Hire Stock Option shall be subject to accelerated vesting of time-based vesting
awards in connection with a termination of employment to the extent and as
provided in Section 8(b) of this Agreement.  

(ii)Subject to the Executive’s continued employment and the terms of the
Company’s 2018 Stock Incentive Plan, as amended (the “2018 Plan”) and the
applicable restricted stock unit award agreement entered into by the Executive
and the Company pursuant to the 2018 Plan, the New Hire RSUs shall vest in one
installment on the first anniversary of the grant date. The New Hire RSUs shall
be subject to accelerated vesting of time-based vesting awards in connection
with a termination of employment to the extent and as provided in Section 8(b)
of this Agreement.  

(iii)The New Hire Equity Awards and any subsequently granted equity or
stock-based awards under the Company’s equity incentive plans, including stock
options and restricted stock unit awards, will be collectively referred to in
this Agreement as the “Equity Awards.”  

(f)Expenses.  The Company shall provide the Executive with a corporate credit
card for business use, and shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

3

--------------------------------------------------------------------------------

 

(g)Other Benefits.  The Executive shall be entitled to all rights and benefits
for which Executive shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans and other so-called “Fringe Benefits”) as the Company shall
make available to its senior executives from time to time, subject to the terms
of such plans.  In addition, if applicable, the Company shall reimburse the
Executive for Executive’s reasonable licensing fees, continuing professional
education, and other professional dues upon timely receipt by the Company of
appropriate vouchers or other proof of the Executive’s expenditures and
otherwise in accordance with any expense reimbursement policy as may from time
to time be adopted by the Company. The Company shall also name the Executive as
a covered person under its Directors & Officers insurance policies.  

(h)Vacation.  The Executive will be entitled to paid vacation in accordance with
the Company’s vacation policy, as in effect from time to time.

5.Confidential Information and Inventions.  The Executive agrees to execute and
comply with the Company’s standard form of Proprietary Information and
Inventions Agreement, as it may be amended from time to time (the “PIIA”).

6.Representations and Warranties.  

(a)The Executive hereby represents and warrants to the Company as follows:

(i)Neither the execution or delivery of this Agreement nor the performance by
the Executive of Executive’s duties and other obligations hereunder violate or
will violate any statute, law, determination or award, or conflict with or
constitute a default or breach of any covenant or obligation under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which the Executive is a
party or by which she is bound.

(ii)The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform Executive’s duties and other obligations
hereunder.  This Agreement constitutes the legal, valid and binding obligation
of the Executive enforceable against her in accordance with its terms.  No
approvals or consents of any persons or entities are required for the Executive
to execute and deliver this Agreement or perform Executive’s duties and other
obligations hereunder.

(b)The Company hereby represents and warrants to the Executive that this
Agreement and the employment of the Executive hereunder have been duly
authorized by and on behalf of the Company, including, without limitation, by
all required action by the Board.

4

--------------------------------------------------------------------------------

 

7.Termination.  The Executive’s employment hereunder shall be terminated
immediately upon the Executive’s death and may be otherwise terminated as
follows:

(a)The Executive’s employment hereunder may be terminated by the Company for
Cause as determined by the Chief Executive Officer.  Any of the following
actions by the Executive shall constitute “Cause”:

(i)The willful failure or disregard or continuing refusal by the Executive to
perform her duties hereunder;

(ii)Any act of willful or intentional misconduct, or a grossly negligent act by
the Executive having the effect of injuring, in a material way (as determined in
good-faith by the Company), the business or reputation of the Company, including
but not limited to, any officer, director, or executive of the Company;

(iii)Willful misconduct by the Executive in carrying out her duties or
obligations under this Agreement, including, without limitation, insubordination
with respect to lawful directions received by the Executive from the Chief
Executive Officer or from the Board having the effect of injuring, in a material
way (as determined in good-faith by the Chief Executive Officer), the business
or reputation of the Company;

(iv)The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);

(v)The determination by the Company, based upon clear and convincing evidence,
after a reasonable and good-faith investigation by the Company following a
written allegation by another employee of the Company, that the Executive
engaged in some form of harassment or discrimination prohibited by law
(including, without limitation, age, sex or race discrimination);

(vi)Any intentional misappropriation of the property of the Company, or
embezzlement of its funds or assets (whether or not a misdemeanor or felony);

(vii)Breach by the Executive of any of the provisions of the PIIA; and

(viii)Breach by the Executive of any provision of this Agreement other than
those contained in the PIIA, which is not cured by the Executive within thirty
(30) business days after notice thereof is given to the Executive by the
Company.

Except for a failure, misconduct, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have ten (10)
business days from the delivery of written notice by the Company within which to
cure any acts constituting Cause, unless a longer cure period is provided in the
act constituting Cause described above; provided however, that, if the Company
reasonably expects irreparable injury from a delay of ten (10) business days,
the Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive's employment for Cause without notice and with immediate
effect.

5

--------------------------------------------------------------------------------

 

(b) The Executive’s employment hereunder may be terminated by the Chief
Executive Officer due to the Executive’s Disability.  For purposes of this
Agreement, a termination for  “Disability” shall occur (i) when the Chief
Executive Officer has provided a written termination notice to the Executive
supported by a written statement from a reputable independent physician mutually
selected by the Company and the Executive, or the Executive’s legal
representatives in the event the Executive is unable to make such selection due
to mental incapacity, to the effect that the Executive shall have become so
physically or mentally incapacitated as to be unable to resume, even with
reasonable accommodation as may be required under the Americans With
Disabilities Act, within the ensuing twelve (12) months, the Executive’s
employment hereunder by reason of physical or mental illness or injury, or (ii)
upon rendering of a written termination notice by the Company after the
Executive has been unable to substantially perform her duties hereunder, even
with reasonable accommodation as may be required under the Americans With
Disabilities Act, for one hundred twenty (120) or more consecutive days, or more
than one hundred eighty (180) days in any consecutive twelve (12) month period,
by reason of any physical or mental illness or injury.  For purposes of this
Section 7(b), the Executive agrees to make herself available and to cooperate in
any reasonable examination by a reputable independent physician mutually
selected by the Company and the Executive and paid for by the
Company.  Notwithstanding the foregoing, nothing herein shall give the Company
the right to terminate the Executive prior to discharging its obligations to the
Executive, if any, under the Family and Medical Leave Act, the Americans With
Disabilities Act, or any other applicable law.  The Company shall reimburse the
Executive for the Executive’s actual cost of maintaining a supplementary
long-term disability insurance policy during the Term up to a maximum
reimbursement of $10,000 per year.  

(c)The Executive’s employment hereunder may be terminated by the Company (or its
successor) by written notice to the Executive upon the occurrence of a Change of
Control.  For purposes of this Agreement, “Change of Control” means (i) the
acquisition, directly or indirectly, following the Effective Date by any person
(as such term is defined in Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities if such person or his or its affiliate(s) do not own in excess of
fifty percent (50%) of such voting power on the Effective Date of this
Agreement, (ii) the future disposition by the Company (whether direct or
indirect, by sale of assets or stock, merger, consolidation or otherwise) of all
or substantially all of its business and/or assets in one transaction or series
of related transactions other than a merger  effected exclusively for the
purpose of changing the domicile of the Company, or (iii) a “corporate
transaction” as defined in the Company equity incentive plans under which the
Executive has been granted Equity Awards. Notwithstanding the foregoing, if the
Change of Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the amount of cash severance
payable pursuant to Section 8(b), if any, shall be paid in equal installments in
accordance with the Company’s then payroll practice over a 12-month
period.  Solely for purposes of Section 409A of the Code, each installment
payment under this Agreement is considered a separate payment.  

6

--------------------------------------------------------------------------------

 

(d)The Executive’s employment hereunder may be voluntarily terminated by the
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean any of the following:  (i) any material reduction by the Company of the
Executive’s duties, or  responsibilities or authority that, taken as a whole,
results in a material diminution of position; provided, however, that a change
in the Executive’s title or reporting relationship shall not by itself
constitute a termination by the Executive for Good Reason under this clause (i);
(ii) any material (meaning 10% or more) reduction by the Company of the
Executive’s Base Salary and/or target Annual Performance Bonus payable hereunder
(it being understood that an across-the-board reduction applicable to all
similarly situated employees of the Company, including the Executive, shall not
be deemed a reduction for purposes of this definition); (iii) any requirement by
the Company, without the Executive’s prior written consent, that the Executive
locate the Executive’s residence or primary place of employment to a location
outside a 50-mile radius of such location mutually agreed upon between the
Company and the Executive as of the Effective Date, or such other location that
the Company and the Executive may mutually agree upon and designate from time to
time during the Term; or (iv) a material breach by the Company of Section 6(b)
of this Agreement which is not cured by the Company within thirty (30) days
after written notice thereof is given to the Company by the Executive. However,
notwithstanding the above, Good Reason shall not exist unless: (x) the Executive
notifies in writing the Chief Executive Officer within thirty (30) days of the
initial existence of one of the adverse events described above, and (y) the
Company fails to correct the adverse event within thirty (30) days of such
written notice, and (z) the Executive’s voluntary termination because of the
existence of one or more of the adverse events described above occurs within
ninety (90) days of the initial existence of the event.  

(e)The Executive’s employment may be terminated by the Company without Cause by
delivery of written notice to the Executive effective the date of delivery of
such notice.  For the avoidance of doubt, termination of the Executive’s
employment due to her death or Disability does not constitute a termination for
Cause.

(f)The Executive’s employment may be terminated by the Executive in the absence
of Good Reason by delivery of written notice to the Company effective fifteen
(15) days after the date of delivery of such notice.

8.Compensation upon Termination.

(a)Accrued Benefits.  Upon termination of the Executive’s employment by either
party regardless of the cause or reason, the Executive shall be entitled to the
following, referred to herein as the “Accrued Benefits”:  (i) payment for any
accrued, unpaid Base Salary through the termination date; (ii) if provided for
under the Company’s vacation plan or policy or required by applicable law,
payment for any accrued, unused vacation days through the termination date; and
(iii) reimbursement for any approved business expenses that the Executive has
timely submitted for reimbursement in accordance with the Company’s business
expense reimbursement policy or practice.   Except as otherwise expressly
provided by this Agreement, the Company shall have no further payment
obligations to the Executive and all Equity Awards that have not vested as of
the termination date shall be forfeited to the Company as of such date.  Subject
to this Section 8, the vested portion of any stock options held by the Executive
as of the Executive’s termination date shall remain exercisable for ninety (90)
days following such termination.  

7

--------------------------------------------------------------------------------

 

(b)Change of Control Separation Benefits.  If the Executive’s employment is
terminated by the Company due to Disability pursuant to Section 7(b), by the
Company without Cause pursuant to Section 7(e) or by the Executive for Good
Reason pursuant to Section 7(d) and such termination occurs during the period
beginning on the Change of Control and ending twelve (12) months immediately
following such Change of Control (the “COC Period”), provided that the Executive
signs and does not revoke a general release of claims against the Company within
the time period specified therein (which time period shall not exceed sixty (60)
days), in form and substance satisfactory to the Company (the “Release”), then
the Company shall provide the following benefits to the Executive, referred to
herein as the “Change of Control Separation Benefits”:  (i) a lump sum payment
equal to twelve (12) months of the Executive’s then-current Base Salary; (ii)
the full target Annual Performance Bonus for the year in which such termination
occurs, less any installments paid in advance (items (i) and (ii) being the
“Change of Control Separation Pay”); (iii) immediate vesting in full of all
Equity Awards with time based vesting; and (iv) if the Executive properly and
timely elects to continue her health insurance benefits under COBRA or
applicable state continuation coverage after the termination date, reimbursement
for the portion of Executive’s health continuation coverage premiums that the
Company would have paid had the Executive remained employed by the Company until
the earlier of (A) the twelve (12) months following the month in which the
Executive’s termination date occurs, or (B) the maximum period permitted by
applicable law, provided that the Company’s obligation to pay a portion of the
Executive’s health continuation coverage premiums will terminate if Executive
becomes eligible for health insurance benefits from another employer during the
reimbursement period.  Subject to the Release being effective, the Change of
Control Separation Pay will be paid within sixty (60) days after the termination
date; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, such payments, to the extent they qualify as
“non-qualified deferred compensation” within the meaning of Section 409A of the
Code, shall be paid no earlier than the first Company payroll date in the second
calendar year and, in any case, by the last day of such 60-day period.

(c)Base Separation Benefits.  If the Executive’s employment is terminated during
the Term and outside of the COC Period as a result of the Executive’s Disability
pursuant to Section 7(b), by the Company without Cause pursuant to Section 7(e),
or by the Executive for Good Reason pursuant to Section 7(d), provided that the
Executive signs and does not revoke the Release within the time period specified
therein (which time period shall not exceed sixty (60) days), then the Company
shall provide the following benefits to the Executive, referred to herein as the
“Base Separation Benefits”:  (i) the continued payment in installments of the
Executive’s then-current Base Salary for a period of twelve (12) months
following the termination date (the “Base Separation Pay”); and (ii) if the
Executive properly and timely elects to continue Executive’s health insurance
benefits under COBRA or applicable state continuation coverage after the
termination date, reimbursement for the portion of the Executive’s health
continuation coverage premiums that the Company would have paid had the
Executive remained employed by the Company until the earlier of (A) the twelve
(12) months following the month in which the Executive’s termination date
occurs, or (B) the maximum period permitted by applicable law, provided that the
Company’s obligation to pay a portion of the Executive’s health continuation
coverage premiums will terminate if Executive becomes eligible for health
insurance benefits from another employer during the reimbursement period.  The
first installment of the Base Separation Pay will be paid on the Company’s first
regular payday occurring following the effectiveness of the Release in an amount
equal to the sum of payments of Base Salary that would have been paid

8

--------------------------------------------------------------------------------

 

if Executive had remained in employment for the period from the termination date
through the payment date.  The remaining installments will be paid until the end
of the 12-month period at the same rate as the Base Salary in accordance with
the Company’s normal payroll practices for its employees. Notwithstanding the
foregoing, if the 60-day period for the execution and non-revocation of the
Release begins in one calendar year and ends in a second calendar year, the Base
Separation Pay, to the extent it qualifies as “non-qualified deferred
compensation” within the meaning of Section 409A of the Code, shall begin to be
paid no earlier than the first Company payroll date in the second calendar year
and, in any case, by the last day of such 60-day period; provided, however, that
the initial payment shall include a catch-up payment to cover amounts
retroactive to the day immediately following the termination date. The Executive
understands that if the Executive is eligible to receive the Base Separation
Benefits, such Base Separation Benefits shall be in lieu of and not in addition
to the Change of Control Separation Benefits described in Section 8(b) of this
Agreement.  Notwithstanding the foregoing, if the Executive is entitled to
receive the Base Separation Benefits but violates any provisions of this
Agreement, the PIIA or any other agreement entered into by the Executive and the
Company after termination of employment, the Company will be entitled to
immediately stop paying any further installments of the Base Separation
Benefits.  

(d)This Section 8 sets forth the only obligations of the Company with respect to
the termination of the Executive’s employment with the Company, except as
otherwise required by law, and the Executive acknowledges that, upon the
termination of the Executive’s employment, the Executive shall not be entitled
to any payments or benefits which are not explicitly provided in Section 8.  

(e)Upon termination of the Executive’s employment hereunder for any reason, the
Executive shall be deemed to have resigned as director and/or officer of the
Company and each subsidiary of the Company, to the extent applicable, effective
as of the date of such termination, unless otherwise requested by the Board.

(f)The provisions of this Section 8 shall survive any termination of this
Agreement.

9.Section 409A.  The intent of the parties to this Agreement is that the
payments, compensation and benefits under this Agreement be exempt from or
comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, in this connection,
the following shall be applicable:

(a)To the greatest extent possible, this Agreement shall be interpreted to be
exempt from or in compliance with Section 409A.  

(b)If any severance, compensation, or benefit required by this Agreement is to
be paid in a series of installment payments, each individual payment in the
series shall be considered a separate payment for purposes of Section 409A.

9

--------------------------------------------------------------------------------

 

(c)If any severance, compensation, or benefit required by this Agreement that
constitutes “nonqualified deferred compensation” within the meaning of Section
409A is considered to be paid on account of “separation from service” within the
meaning of Section 409A, and the Executive is a “specified employee” within the
meaning of Section 409A, no payments of any of such severance, compensation, or
benefit shall be made until the earlier of six (6) months plus one (1) day after
such separation from service or the Executive’s death (the “New Payment
Date”).  The aggregate amount of any such payments that would have otherwise
been paid during the period between the date of separation from service and the
New Payment Date shall be paid to the Executive or her estate in a lump sum
payment on the New Payment Date. Thereafter, any severance, compensation, or
benefit required by this Agreement that remains outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

(d)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section 1.409A
1(h).

(e)The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

(f)The provisions of this Section 9 shall survive any termination of this
Agreement.

10.Section 280G.

(a)Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 10 be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then prior to making the Covered Payments, a calculation shall be made
comparing (i) the Net Benefit (as defined below) to the Executive of the Covered
Payments after payment of the Excise Tax to (ii) the Net Benefit to the
Executive if the Covered Payments are limited to the extent necessary to avoid
being subject to the Excise Tax. Only if the amount calculated under (i) above
is less than the amount under (ii) above will the Covered Payments be reduced to
the minimum extent necessary to ensure that no portion of the Covered Payments
is subject to the Excise Tax (that amount, the “Reduced Amount”). “Net Benefit”
shall mean the present value of the Covered Payments net of all federal, state,
local, foreign income, employment and excise taxes.

10

--------------------------------------------------------------------------------

 

(b)Any such reduction shall be made in accordance with Section 409A of the Code
and the following:  (i) the Covered Payments which do not constitute
nonqualified deferred compensation subject to Section 409A of the Code shall be
reduced first; and (ii) all other Covered Payments shall then be reduced as
follows: (A) cash payments shall be reduced before non-cash payments; and (B)
payments to be made on a later payment date shall be reduced before payments to
be made on an earlier payment date.

(c)Any determination required under this Section 10 shall be made in writing in
good faith by the accounting firm that was the Company’s independent auditor
immediately before the Change of Control (the “Accounting Firm”).  The
Accounting Firm shall provide detailed supporting calculations to the Company
and the Executive as requested by the Company or the Executive. The Company and
the Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 10. For purposes of making the calculations and
determinations required by this Section 10, the Accounting Firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accounting Firm in connection with the calculations required by this Section 10.

(d)It is possible that after the determinations and selections made pursuant to
this Section 10 the Executive will receive Covered Payments that are in the
aggregate more than the amount provided under this Section 10 (“Overpayment”) or
less than the amount provided under this Section 10 (“Underpayment”).

(i)In the event that: (A) the Accounting Firm determines, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success, that an Overpayment has been made or (B) it is
established pursuant to a final determination of a court or an Internal Revenue
Service proceeding that has been finally and conclusively resolved that an
Overpayment has been made, then the Executive shall pay any such Overpayment to
the Company.

(ii)In the event that: (A) the Accounting Firm, based upon controlling precedent
or substantial authority, determine that an Underpayment has occurred or (B) a
court of competent jurisdiction determines that an Underpayment has occurred,
any such Underpayment will be paid promptly by the Company to or for the benefit
of the Executive.

11

--------------------------------------------------------------------------------

 

11.Miscellaneous.

(a)This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of California, without giving effect to
its principles of conflicts of laws.

(b)In the event of any dispute arising out of, or relating to, this Agreement or
the breach thereof, or regarding the interpretation thereof, the parties agree
to submit any differences to nonbinding mediation prior to pursuing resolution
through the courts.  The parties hereby submit to the exclusive jurisdiction of
the state and federal courts situated in San Francisco County, California, and
agree that service of process in such court proceedings shall be satisfactorily
made upon each other if sent by registered mail addressed to the recipient at
the address referred to in Section 11(g) below.

(c)This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
permitted assigns.

(d)This Agreement, and the Executive’s rights and obligations hereunder, may not
be assigned by the Executive.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company, including any successors or assigns in
connection with any sale, transfer or other disposition of all or substantially
all of its business or assets.

(e)This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

(f)The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect.  No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(g)All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the Executive at the last
address of record in her personnel file and to the Company at the address for
its corporate headquarters, and shall be deemed given when so delivered
personally or by overnight courier, or, if mailed, five days after the date of
deposit in the United States mail.  Either party may designate another address,
for receipt of notices hereunder by giving notice to the other party in
accordance with this Section 11(g).

(h)This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.

12

--------------------------------------------------------------------------------

 

(i)As used in this Agreement, “affiliate” of a specified person or entity shall
mean and include any person or entity controlling, controlled by or under common
control with the specified person or entity.

(j)The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

(k)This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same original, binding document. Any facsimile, PDF reproduction of original
signatures or other electronic transmission of a signed counterpart shall be
deemed to be an original counterpart and any signature appearing thereon shall
be deemed to be an original signature.  Each party agrees that the electronic
signatures of the parties included in this Agreement, including via DocuSign®,
are intended to authenticate this writing and to have the same force and effect
as manual signatures.

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and intend
it to be effective as of the Effective Date by proper person thereunto duly
authorized.

 

 

 

ASSEMBLY BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jennifer Troia

 

 

Name:

 

Jennifer Troia

 

 

Title:

 

SVP, Human Resources and Organization Development

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Luisa M. Stamm, M.D., Ph.D.

 

 

Name:

 

Luisa M. Stamm, M.D., Ph.D.

 

 

 

 

 

 

 